Citation Nr: 0104099	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-20 0547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the left shoulder and seborrheic keratosis and compound nevus 
of the anterior chest.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel 



INTRODUCTION

The veteran had active service in the United States Army from 
March 1968 to December 1969.  Service in Vietnam is indicated 
by the evidence of record.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO), which denied the veteran's claim 
of entitlement to service connection for malignant melanoma 
of the left shoulder and seborrheic keratosis and compound 
nevus of the anterior chest.  Later in April 1999 the veteran 
filed a timely notice of disagreement.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 
(2000).  The RO subsequently provided the veteran a statement 
of the case and notification of his appellate rights.  In 
October 1999 the veteran perfected his appeal and the RO 
properly certified such to the Board in November 1999.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 
19.30, 20.302 (2000).  


REMAND

The veteran claims entitlement to service connection for 
malignant melanoma of the left shoulder and seborrheic 
keratosis and compound nevus of the anterior chest, which he 
argues was caused by radiation exposure during active 
service.

The veteran served in the Republic of Vietnam from December 
1968 to December 1969 during which time his military 
operational specialty (MOS) was that of veterinary 
specialist.  In support of his allegation of radiation 
exposure, the veteran submitted the lay statement of another 
veteran, who served with him in Vietnam and had the same MOS, 
which indicates that, in the course of his duties, the 
veteran was exposed to x-rays.  


In February 1997, the veteran was diagnosed with malignant 
melanoma of the left shoulder and seborrheic keratosis and 
compound nevus of the anterior chest.  The record is silent 
as to the approximate date of onset, etiology and 
relationship, if any, between the veteran's military service 
and his disease.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

VA's duty to assist also includes making reasonable efforts 
to obtain medical and other records that are relevant to the 
veteran's claim.  In the case of records from another Federal 
department or agency, VA's efforts to obtain those records 
will continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
the VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Efforts to obtain 
additional relevant medical evidence as to the approximate 
date of onset, etiology, and any nexus between the veteran's 
diagnosed disease and his service are warranted under the 
circumstances presented in this case.

Accordingly, the case is remanded for the following actions: 

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for malignant melanoma of the 
left shoulder and seborrheic keratosis 
and compound nevus of the anterior chest.  
After securing the necessary release, the 
RO should obtain those records that have 
not previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded an 
examination by a qualified medical 
practitioner to determine the approximate 
date of the onset of the veteran's 
malignant melanoma of the left shoulder 
and seborrheic keratosis and compound 
nevus of the anterior chest.  The 
examiner should also determine the 
etiology of any such disease and opine as 
to whether it is at least as likely as 
not that such is related to the veteran's 
service, to include reported exposure to 
x-rays while he was a veterinary 
technician.  The claims folder must be 
made available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  The RO shall 
consider any applicable regulations 
regarding Agent Orange exposure and 
exposure to ionizing radiation.  If the RO 
determines that the regulations concerning 
claims based on exposure to ionizing 
radiation, in particular 38 C.F.R. 
§ 3.311, are not for application due to 
the nature of the veteran's claimed 
radiation exposure, this should be 
explained.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case.   An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to Court.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




